   Case: 1:17-cv-00041-WAL-GWC Document #: 79 Filed: 07/14/20 Page 1 of 2



                     DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX


CARLOS GREER,                             )
                                          )
                  Plaintiff,              )              Civil Action No. 2017-0041
                                          )
            v.                            )
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Defendant.              )
__________________________________________)

Attorneys:
Lee J. Rohn, Esq.,
Mary Faith Carpenter, Esq.,
St. Croix, U.S.V.I.
        For Plaintiff

Angela Tyson-Floyd, Esq.,
St. Croix, U.S.V.I.
        For Defendant

                                          ORDER

       THIS MATTER is before the Court on United States Postal Service’s (“USPS”) “Motion

to Dismiss First Amended Complaint” (Dkt. No. 14) and its memorandum in support thereof (Dkt.

No. 15). Plaintiff responded, in effect, by filing a “Motion for Leave to File Second Amended

Complaint” (Dkt. No. 16), which was granted by the Court (Dkt. No. 17).

       Because the Second Amended Complaint, by operation of law, has become the operative

pleading in this case, the Court will deny as moot Defendant’s motion to dismiss. See W. Run

Student Hous. Assocs., LLC v. Huntington Nat’l Bank, 712 F.3d 165, 171 (3d Cir. 2013) (stating

that “judicial admissions” alleged in prior complaint were no longer before court, because

amended complaint, which became operative complaint, withdrew such admissions “by

amendment”); see also United States of Am. for the USE of Heavy Materials, LLC v. Tip Top
   Case: 1:17-cv-00041-WAL-GWC Document #: 79 Filed: 07/14/20 Page 2 of 2



Constr. Corp, 2016 WL 2992116, at *8 n.16 (D.V.I. May 20, 2016) (holding that “[b]ecause the

First Amended Complaint is the operative pleading in this case, the Court will deny as moot

Defendant’s Motion to Dismiss Plaintiff’s Original Complaint”); Josse v. United States of Am.,

2013 WL 152170, at *1 n.1 (D.V.I. Jan. 11, 2013) (holding that “[i]n view of Plaintiff’s filing of

the Second Amended Complaint, the Court will deny as moot VIPA’s Motion to Dismiss the First

Amended Complaint.”).

       In view of the foregoing, it is hereby ORDERED that the United States Postal Service’s

“Motion to Dismiss First Amended Complaint” (Dkt. No. 14) is DENIED AS MOOT.


Date: July 14, 2020                                 ________/s/________
                                                    WILMA A. LEWIS
                                                    Chief Judge




                                                2
